Name: Commission Regulation (EEC) No 801/88 of 25 March 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /48 Official Journal of the European Communities 26. 3 . 88 COMMISSION REGULATION (EEC) No 801/88 of 25 March 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 524/88 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 April 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 369, 29. 12. 1987, p. 11 . (4) OJ No L 53, 27. 2. 1988 , p. 33 . 26. 3. 88 Official Journal of the European Communities No L 81 /49 ANNEX to the Commission Regulation of 25 March 1988 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 14 from 4 to 10 April 1988 Week No 15 from 11 to 17 April 1988 Week No 16 from 18 to 24 April 1988 Week No 17 from 25 April to 1 May 1988 0204 30 00 231,493 231,103 229,400 226,850 0204 41 00 231,493 231,103 229,400 226,850 0204 4210 162,045 161,772 160,580 158,795 0204 42 30 254,642 254,213 252,340 249,535 0204 42 50 300,941 300,434 298,220 294,905 0204 4290 300,941 300,434 298,220 294,905 0204 43 00 421,317 420,607 417,508 412,867 0204 50 51 231,493 231,103 229,400 226,850 0204 50 53 162,045 161,772 160,580 158,795 0204 50 55 254,642 254,213 252,340 249,535 0204 50 59 300,941 300,434 298,220 294,905 0204 50 71 . 300,941 300,434 298,220 294,905 0204 50 79 421,317 420,607 417,508 412,867 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.